WILLIAMS, District Judge
(concurring).
Section 2, chapter 181, page 309, Session Laws 1923, amending Act June 14, 1917 (see .chapter 34, art. 16, Okl. Compiled Statutes 1921, and Session Laws 1917, § 11), under which the Producers’ Commission Association is organized, relates to cooperative agricultural and horticultural associations, organized without any capital stock and not to be conducted for profit. The Legislature of 1919 provided for cooperative corporations, with limitations as to capital stock and voting powers of stockholders, to engage in an agricultural, dairy, live stock, irrigation, horticultural, mercantile, manufacturing, mechanical, or industrial business, same to be operated on a cooperative plan (see Session Laws 1919, p. 211; Oklahoma Compiled Laws 1921, e. 34, art. 19), and are permitted to deal with and for nonmembers (see paragraph 3, § 5648, Okl. Comp. Laws 1921). As I construe the opinion prepared by Judge COTTER-AL, had the Producers’ Commission Association been organized under the act of 1919, the plaintiff would not be entitled to the injunctive relief which is herein awarded, and I therefore concur in his opinion.